ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: Between February 24, 1994 and August 15, 1997, the respondent’s client trust account was overdrawn 27 times. Three of the overdrafts resulted from a deposited item being returned for nonsuffi-cient funds, 7 resulted from debits of bank service charges, and 17 were occasioned by the respondent making disbursements in excess of the amount deposited. In addition, the respondent paid clients’ medical bills with settlement proceeds but kept inadequate records of such disbursements, allowed his earned fees to accumulate in the account, and paid personal obligations by checks drawn on the trust account. The respondent also failed to notify his banking institution that his trust account was subject to overdraft reporting requirements.
Violations: The respondent violated Ind. Professional Conduct Rule 1.15(a), which provides that a lawyer shall hold property of clients or third persons that is in the lawyer’s possession in connection with a representation separate from the lawyer’s own property, and which also provides that complete records of such account funds shall be kept by the lawyer. The respondent also violated Rule 4(a) of the Indiana Supreme Court Disciplinary Commission Rules Governing Attorney Trust Account Overdraft Reporting, which provides that every attorney shall notify each financial institution in which he or she maintains any trust account that the account is subject to the provisions of overdraft reporting as contained in the rules.
Discipline: Six (6) month suspension from the practice of law, with said period of suspension stayed, providing that the respondent, for a period of one (1) year from the date of this order, complies with the specific terms and conditions of probation as provided in the conditional agreement, including monthly audits of his attorney trust account by a certified public accountant, written reporting to the Commission of any failure of the respondent to comply with the terms of probation, and the respondent’s payment of all costs of compliance with the terms of his probation.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.